Citation Nr: 1116124	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected shell fragment wound (SFW), muscle group XI, left leg. 

2.  Entitlement to service connection for right leg disability, to include as secondary to a service-connected shell fragment wound. 

3.  Entitlement to service connection for left foot/ankle disability, to include as secondary to a service-connected shell fragment wound. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  When this matter was last before the Board in September 2009, it was remanded to the RO for additional development.  Thereafter, the case was returned by the RO to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right leg disability, to include as secondary to a service-connected shell fragment wound and entitlement to service connection for a left foot/ankle disability, to include as secondary to a service-connected shell fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected shell fragment wound of the left leg, Muscle Group XI, is manifested by a moderately severe injury; specifically, symptoms include chipping of the tibia bone and some loss of soft tissue and a stable residual scar.  There is no evidence of a severe disability, as the injury was not a through and through wound, nor was there prolonged infection, sloughing of soft parts, or intermuscular binding; there is no x-ray evidence of any scattered foreign bodies; the Veteran's left calf circumference is equal to the right side and motor strength of the left leg muscles is normal.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for service-connected shell fragment wound of the left leg, with injury to Muscle Group XI, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.56, 4.71a, 4.73, Diagnostic Code 5311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in December 2007 and January 2009 letters and the claim was readjudicated in June 2009 and February 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and private treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Factual Background

Service treatment records show that in September 1944, the Veteran sustained a 
gunshot wound with a compound fracture of the left tibia when he was struck in the left leg by anti-aircraft fire over enemy territory.  Specifically, there was a wound of entrance 3x1, anterior-medially over the left lower tibia.  The medial cortex of the tibia was badly comminuted; however, the lateral and posterior cortexes were intact.  The Veteran underwent surgery and the foreign body was removed.  There was moderate contamination of the wound.  There was considerable swelling of the muscles of the lower leg; but no gross purulent discharge.  

In October 1944, the Veteran's left lower leg was examined.  X-rays of the left lower leg demonstrate an irregular bony defect; specifically, there was a 1.2cm x 2.3cm bony defect seen in the medial side of the tibia.  However, the greatest part of the bony fragments was removed.  

In November 1944, the Veteran underwent x-rays of his left lower leg, which show a defect in the cortex of the tibia on the medial side 6cm from the ankle joint, measuring 2.6 x 1.7cm in diameter.  

A January 1945 record shows a final diagnosis of a gunshot wound with a compound fracture to the left tibia that is incomplete and healed due to the aforementioned in-service injury that occurred in September of 1944.  

Post-service treatment records include an August 1949 VA outpatient treatment record, during which the Veteran reported experiencing pain in his left leg during cold weather.  On examination, there was a scar below the internal malleolus extending upwards about 9cm; the scar was definitely due to a wound and the result of an operation.  The tissues were in good condition surrounding the area, without any circulatory trouble.  The bone seemed to be in good condition.  The examiner noted that the Veteran had not sought any treatment since discharge from service.  The examiner provided a diagnosis of a well-healed fracture compound of the left tibia.   

In October 1949, the Veteran underwent a VA orthopedic examination.  The Veteran reported that during service while on a mission over enemy territory in September 1944, he sustained a penetrating wound and an incomplete fracture of the upper end of the left tibia.  He reported that the wound healed in approximately 12 days; however, he was not allowed to walk for two months.  He reported experiencing some residual stiffness for a few months, but did not have any further difficulty with his leg during service.  Since discharge from service, the Veteran reported that he had experienced periods of stiffness in the left ankle following prolonged standing or walking.  He reported having struck his scar against hard objects several times, experiencing some bleeding, but the abrasion usually healed rapidly.  

On examination of the lower extremities, the Veteran stood with his weight equally divided on both feet.  There was a healed surgical scar on the medial aspect of the lower third of the left leg, measuring approximately 8cm in length and is 1/2cm at its widest point, adherent to the underlying structures in the upper 1/3 and over the entire lower 1/3 where it approximates the tibia and medial malleolus.  The scar was slightly tender to deep palpation over all the adherent portions.  There was full range of hip and knee motion bilaterally.  Comparative measurements of the thigh and calf were 7cm and 4cm above mid-patella, 3cm below mid-patella, compared right to left were as follows:  18 1/2 / 18 1/2; 16 / 15 1/2; 13 /13.  

Neurological examination demonstrated that sensation was intact throughout except immediately over the scar.  Knee jerks and ankle jerks were equal and active bilaterally.  There was no evidence of gross muscular weakness.  X-rays of the left leg including knee to ankle demonstrated a shallow scalloped defect measuring about 2 cm in length in the medial aspect of the distal end of the shaft of the tibia.  Lateral view showed a slight small lateral medial fenestration at this level.  There was some irregularity of the soft tissue medially in the leg.  No other pathology was seen.  Following examination, the examiner diagnosed residuals of a shell fragment wound of the left leg manifested by adherent cicatrix, mild atrophy of the left thigh, and mild limitation of motion of the left ankle.  

Based upon the foregoing, in the November 1949 rating decision, the RO granted service connection and assigned an initial 20 percent disability evaluation under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5311 (pertaining to the tibia) for left leg SFW with muscle damage, effective September 6, 1949.  In granting service connection, the RO noted the Veteran's in-service injury, specifically, that the Veteran was injured by shrapnel and suffered a left tibia injury.  The RO further noted that the VA examination revealed a residual scars overlaying the tibia with a scabbed abrasion on the scar indicative of recent trauma and that the Veteran's disability was manifested by easy fatigue while walking, mild atrophy of the left thigh, adherent cicatrix and mild limitation of motion of the ankle.  

In September 2007, the Veteran initiated the current claim for an increased rating for his service-connected SFW disability.  

In December 2007, the Veteran underwent a VA muscle examination for the evaluation of the service-connected disability at issue.  In terms of medical history, it was noted in the report of examination that the Veteran had sustained a shrapnel injury to his left leg, which resulted in an open wound on the inside of the left leg and possibly a chip fracture of the tibia.  There was no through and through fracture and the shrapnel made its entry and exit on the medial side of the left leg above the ankle.  The wound was sutured and healed without any complications.  It was reported that the Veteran has a scar from the shrapnel located over the tibia.  It was noted that the scar has never become thickened, keloid or pigmented, nor has it become ulcerated.  The scar was described as slightly light in color.  It was noted that the scar has remained stable over the years and does not limit any function.  The Veteran reported that he experiences some pain in the left ankle, but he is not affected by the scar in any significant way.  He has no history of loss of range of motion of the left ankle, left knee, right ankle, or right knee.  There is no history of any flare-ups regarding the left leg scar, left ankle area, or left knee.  The Veteran has normal range of motion of the left knee and ankle.    

On examination, the Veteran walked with his trunk slightly flexed forward at the level of the hips, and did so at a reasonable pace.  He was able to take small steps over his tiptoes and heels.  His tandem gait was fair.  Range of motion of the hips was normal.  Range of motion of both knees was from 0 to 140 degrees flexion.  Range of motion of both ankles was 15 degrees dorsiflexion and 30 degrees plantar flexion.  Range of motion of the ankles and knees was pain free.  Motor strength of the left ankle and foot dorsiflexion and plantar flexion was normal.  Leg length from the anterior superior iliac spine to the medial malleolus was measured bilaterally and was equal.  On repetition, the Veteran had full range of motion of the left ankle, left knee, and the hips.  There was no obvious pain, fatigability, lack or endurance, or loss of range of motion, or any other slowness on repetition.  There was a scar over the medial side of the distal part of the left leg.  The scar extended from the medial side of the left medial malleolus upwards vertically.  The scar measured 6.5 inches long.  The scar was slightly light in color.  The scar was not thickened, keloid or pigmented, nor did it show signs of ulceration or ischemia.  The scar was adherent to the underlying bone but it did not limit any function.  

Following examination, the diagnosis was status post shrapnel injury to the medial side of the distal part of the left leg with a stable residual scar.  Also diagnosed were significant age-related degenerative joint disease of the cervical spine, lumbosacral spine, and secondary spondylolisthesis of L4 over L5 due to degenerative joint disease, chronic neck pain, and chronic low back pain including right hip area pain, which appeared to the examiner to be due to low back pain.  

In discussion, the examiner stated that the Veteran's service treatment records were not available for review; however, the Veteran has provided a history of injury.  The examiner indicated that the only injury that the Veteran has described is the service-connected shrapnel injury to the inside of his left leg, which resulted in a residual stable scar.  The examiner indicated that the Veteran may have some chipping of the bone, but there were no through and through fractures.  There was no injury to the internal structures of the left ankle of the left knee.  The Veteran does not have disproportionate degenerative joint disease in the left knee or ankle.  The Veteran did not have any significant gait deviation as a result of the shrapnel injury.  The examiner finally indicated that he is requesting x-rays of the left leg and left ankle to complete the examination.  The examiner indicated that the Veteran has age-related degenerative joint disease of the cervical and lumbosacral spine.    

In the February 2008 addendum to the December 2007 VA examination, the examiner indicated that he reviewed the Veteran's claims file, which demonstrates that the Veteran was injured with shrapnel to the left leg in September 1944 while on a mission over enemy territory.  The examiner noted the following:  that the Veteran sustained a penetrating wound and an incomplete compound fracture of the upper end of the left tibia.  The wound healed in about one month, and the Veteran subsequently walked normally.  The Veteran underwent his first VA examination in October 1949, resulting in a diagnosis of residuals of a shell fragment wound of the left leg manifested by adherent cicatrix motion.  The Veteran underwent x-rays of the left leg, knee, and ankle in October 1949.  X-rays demonstrated a shell scalloped defect measuring about 2 cm in length in the medial aspect of the distal end of the shaft of the tibia.  On lateral view, there appeared to be a slight small lateral medial penetration at that level.  There was some irregularity of the soft tissue medially in the leg.  There was no other pathology noted.  

The examiner indicated that the December 2007 VA examination report shows the Veteran has an obvious scar from the shrapnel injury.  Subsequent to the December 2007 examination, x-rays were taken of the left tibia and fibula, as well as the left ankle.  There was no metallic shrapnel.  There was deformity in the distal left fibula consistent with an old healed spiral fracture; the examiner indicated that the distal fibular deformity is inconsistent with the known shrapnel injury and the x-ray findings.  The examiner note that it may have been some subsequent phenomenon and that otherwise, the left ankle examination was normal.  

In discussion, regarding the December 2007 VA examination, the examiner stated that he rendered his medical opinion based on the history provided by the Veteran, which is very much consistent with what is actually noted in the claims file.  Thus, the examiner indicated that the discussion and opinion provided during the December 2007 examination are unchanged.  Regarding the Veteran's scar, the examiner noted that there was some soft tissue atrophy, which is obviously related to the service-connected shrapnel injury.  The other degenerative conditions that the Veteran currently has are not related to the shrapnel injury, as they are mostly related to other musculoskeletal issues, which the examiner opined are age-related.   

In the March 2008 rating action on appeal, the RO continued the Veteran's 20 percent disability evaluation for the service-connected SFW, muscle group XI, of the left leg under DC 5311.  

In September 2009, the Board remanded the case.  The Board determined that the December 2007 VA examination was inadequate and another examination was necessary prior to adjudication. 

In March 2010, the Veteran underwent a second VA examination.  In terms of medical history, it was noted in the report of examination that the Veteran had sustained a shrapnel injury to his left leg which resulted in an open wound on the inside of the left leg and a chip fracture of the tibia due to the shrapnel chipping away at the bone.  There was no through and through fracture.  The wound was sutured and healed without complications.  The Veteran denied any injury to his left leg subsequent to the in-service shrapnel injury.  X-rays dated in December 2007 demonstrate evidence of deformity of the left distal fibula consistent with an old healed spiral fracture, however; such fracture is not noted in the Veteran's service treatment records.  X-rays of the left ankle were normal and there were no significant degenerative changes noted.  There was a small ossicle at the talar navicular joint possibly an accessory ossicle.  The Veteran had full range of motion of the left knee.  There was no instability or locking of either knee.  The Veteran currently experiences difficulty climbing stairs, however, he does not use any assistive devices for walking.    

On examination, the Veteran walked with a slower pace, limping on his left side.  
On range of motion testing, left knee flexion was from 0 to 140 degrees.  There was no pain in the Veteran's left knee on range of motion.  There was no swelling, puffiness, warmth, or redness.  Patellar crepitus was negative on the left side.  There was no joint tenderness over the medial compartment on the left side.  There was no ligamentous laxity noted of the left ankle upon various stress tests, such as anterior drawer stress, posterior drawer stress, valgus stress, or varus stress.  McMurray's testing was negative on the left knee.  Range of motion of the left ankle was from 0 to 50 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  There was no crepitus of the left ankle.  Motor strength of toe dorsiflexion and plantar flexion was normal on both sides.  On repetition, the Veteran had full range of motion of his left knee and left ankle, and both were essentially pain-free.  There was no fatigability, lack of endurance, or loss of range of motion.  

There was a scar from the shrapnel injury on the inside of the left leg that extended above the medial malleolus.  The scar was 7 1/2 inches long, with two of the lower inch portion on the right over the tibia and the rest is over the calf.  The lower two inches is 1/4 an inch wide and the rest is 1/8th an inch wide.  The scar was slightly lighter in color than the surrounding skin.  The scar was not thickened, keloid or pigmented and did not show signs of ischemia or ulceration.  The scar itself was not painful.  There was decreased sensation over the scar.  There appeared to be a slight loss of bone of the tibia in the vicinity of the scar that was adherent to the tibia.  The lower two inches of the scar was adherent to the bone, however, the rest of the scar was not adherent.  The scar did not limit any function.  

Upon examination and review of the Veteran's claims file, the examiner's pertinent diagnosis was status post shrapnel injury to the inside of the left leg with a stable residual scar over the chiseling of the tibial bone without a through and through fracture.  The examiner also diagnosed numerous musculoskeletal problems, indicating that the most severe problems are related to the lower extremities, including severe degenerative changes of the left hip with total loss of joint space; moderate degenerative joint disease of the right hip; moderate degenerative joint disease of the right knee; early degenerative joint disease of the left knee; and status post right ankle bimalleolar fracture with some loss of range of motion, which the examiner noted was accidental and unrelated to service.    

In discussion, the examiner stated that the service-connected shrapnel injury did not involve a through and through fracture, noting, however, that there is chipping of the bone of the left tibia.  The examiner explained that there was no pathology of the left ankle joint or the left knee as a result of the injury, noting that the Veteran has had a normal gait over the years.  The examiner noted further that there is no leg discrepancy that can be attributable to the shrapnel injury; it is due to the loss of left hip joint space.  The examiner noted further that currently, there is very early age- related degenerative joint disease of the left knee.  

In February 2011, the Veteran underwent a third VA examination.  In terms of medical history, it was noted in the report of examination that the Veteran sustained a shrapnel injury in service resulting in an open wound on the inside of the left leg and a chip fracture of the tibia due to the shrapnel chipping away the bone on the surface.  There was no through and through fracture or wound.  It was noted that the most recent x-rays of the left leg do not show any residual metal fragments.  X-rays showed evidence of an old healed spiral fracture of the left fibula.  X-rays of the left ankle revealed some deformity of the distal fibula consistent with an old healed spur fracture.  There was no other abnormality noted.  X-rays of the left ankle also revealed demonstrated small ossicle at the talonavicular joint possibly accessory ossicle.  The examiner noted that the Veteran has a scar which has remained stable.  The scar was described as not thickened, keloid or pigmented, nor is it ulcerated.  The scar has never been painful.  There was no leg discrepancy due to the left leg.  There are some degenerative changes to the left knee, as well as some pain around his ankles.  The Veteran was described as having pain in his knees manifested by stiffness, grinding, and popping; specifically, he experiences pain in these areas with walking and during cold weather.  The Veteran did not have any mechanical locking or instability of either ankle or either knee.  He does not experience any incapacitating flare-ups of his left knee.  He has some pain and stiffness of his left ankle.  It was noted that the Veteran is currently retired; upon separation from service he worked for an oil company as a truck driver until his retirement in 1980.    

Upon examination, the Veteran walked at a somewhat slower pace with a slight limp on the left side.  The Veteran's left knee appeared normal.  There was no obvious joint effusion or osteophytosis.  There was no local swelling, redness, puffiness, or warmth.  Range of motion of the left knee revealed flexion from 0 to 140 degrees.  There was no patellar crepitus of the left knee.  There was positive jointline tenderness over the medial compartment of the left knee.  There was no ligamentous laxity noted on either side on medial or lateral stress of the left knee.  Anterior and posterior drawer signs were negative.  There was no subluxation.  On examination of the left ankle, range of motion was from 0 to 10 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  There was no crepitus of the left ankle.  There was no ligamentous laxity on various stress tests.  There was no swelling, redness, or puffiness of the left ankle.  There was no significant tenderness.  Motor strength of toe foot dorsiflexion and plantar flexion was normal.  Examination of the left foot was negative for any local deformity or callus.  Range of toes and mid-feet was observed to be normal. There was no abnormal shoe wear noted.  On repetition, there was no loss of range of motion, fatigability, significant pain, or lack of endurance of the left knee or left ankle.  

The Veteran had a 7.5 inch scar on the inside of his left leg.  There was a two inch portion of the scar located over the tibia, and the rest was over the calf.  The lower two inches of the scar was 1/4 an inch wide and the rest was 1/8th an inch wide.  The scar was slightly lighter in color than the surrounding skin.  The scar was not thickened, keloid or pigmented, nor did it show signs of ischemia or ulceration.  The scar was not painful.  There was decreased sensation over the scar.  The lower two inches of the scar was adherent to the bone.  The scar did not limit any function.  There appeared to be a slight loss of bone of the tibia at the vicinity of the scar and a slight loss of tissue on the inside of the left leg.  The calf circumference was not materially different than the opposite side in this area.  

Following examination and review of the Veteran's claims file, the pertinent diagnoses were status post shrapnel injury to the inside of the left leg with a stable residual scar, which is benign, and chipping of the tibial bone with some loss of soft tissue as a result of the shrapnel injury.  The examiner noted that the injury is to Muscle Group XI; however, the calf circumference in the area is equal to the opposite side and motor strength of the leg muscles is normal.  There is no leg length discrepancy attributable to this injury.  There is some degenerative joint disease of the left knee.  There is no degenerative joint disease of the left ankle.  The examiner also noted that the Veteran has numerous other musculoskeletal problems; specifically, he is status post total replacement of the left hip and has moderate degenerative joint disease of the right hip; he has degenerative arthritis of the right knee; and he is status post right ankle fracture and has new hardware in place.  

Law and Regulations

The Veteran maintains that he is entitled to a disability rating greater than 20 percent for his service-connected SFW, Muscle Group XI of the left leg disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A simple wound of muscle without debridement, infection or effects of laceration should be considered as productive of slight impairment.  Consideration should be given to service department records of the wound which may show slight severity or relatively brief treatment and return to duty, healing with good functional results, and the absence of consistent complaints of cardinal symptoms of muscle injury or painful residuals.  Objective findings should include a minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(a).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Analysis 

The Veteran is seeking an increased disability rating for his service-connected SFW, involving Muscle Group XI, which residuals are currently evaluated as 20 percent disabling (moderately severe) under 38 C.F.R. § 4.73, DC 5311.  Under that code, injury of Muscle Group XI, which affects the lower leg and foot, is rated at 0 percent disabling if slight, 10 percent disabling if moderate, 20 percent disabling if moderately severe, and 30 percent disabling if severe.  Id.    

DC 5311 contemplates injuries to Muscle Group XI, Function:  Propulsion, plantar flexion of foot (1) stabilization of arch (2, 3); flexion of toes (4, 5); Flexion of knee (6) Posterior and lateral crural muscles, and muscles of the calf: (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris. 38 C.F.R. § 4.73. This code provides a maximum 30 percent rating for severe functional impairment.  Id.

Based upon the foregoing rating criteria, if the Veteran is to be successful in his claim for an increased rating for the SFW involving Muscle Group XI that affects the lower leg and foot, the objective evidence of record must meet or approximate the pathology associated with severe residuals so as to warrant a 30 percent disability evaluation.  

Upon review of the evidence of record, the Board finds that a disability evaluation in excess of 20 percent for the service-connected SFW of the left leg, Muscle Group XI, is not warranted, as the disability is not productive of a severe injury.  At the outset, the medical evidence of record demonstrates that the injury was not a through and through deep penetrating wound.  See VA examinations dated in December 2007, March 2010, and February 2011.  While there is an indication of bone involvement; specifically, there is chipping of the tibia bone, there was no history of prolonged infection, sloughing of soft parts, or intramuscular binding.  There is no history of a prolonged hospitalization; indeed, the evidence demonstrates that wound was sutured and healed in about one month, and the Veteran subsequently walked normally.  Further, while there is a scar due to the shrapnel injury (which will be addressed below), it has evinced minimal pathology if any, and was deemed as benign by the most recent February 2011 VA examination.  

Additionally, tests of strength, endurance and coordinated movements compared with the corresponding muscles of the uninjured side do no indicate severe impairment of function; specifically, the calf circumference in the left area is equal to the opposite right side; motor strength of the left ankle is normal; and motor strength of toe/foot plantar flexion is normal bilaterally.  See VA examinations dated in December 2007, March 2010, and February 2011.  Further, there has been no indication of severe impairment of function.  By the same token, there has been no (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Finally, there are no reports of fatigue, nor is there any objective evidence demonstrating an inability to keep up with work requirements, as the Veteran worked for many years after service as a truck driver and retired in 1980.  See February 2011 VA examination.    

In short, there are no objective findings of record that would establish that the degree of disability resulting from the Veteran's Muscle Group XI impairment more nearly approximates the level of severe.  Therefore, an increased disability evaluation in excess of 20 percent for the Veteran's SFW of the left leg is not warranted under DC 5311.  

Regarding range of motion of the left knee, there is no evidence of any limitation of motion of the Veteran's left knee, as the evidence of record demonstrates forward flexion from 0 to 140 degrees, which is normal.  See VA examinations dated in December 2007, March 2010, and February 2011.  Thus, DC's 5260 or 5261 are not applicable.  

The Veteran does have arthritis of the left knee.  See March 2010 VA examination report.  Although the arthritis has not been associated with the service-connected SFW, even if one were to make that association, it would not provide the Veteran a higher disability rating.  Specifically, as the Veteran does not demonstrate any limitation of motion of the left knee, a 10 percent rating is not warranted on the basis of noncompensable limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Even assuming arguendo that such a rating was warranted; the 10 percent rating for noncompensable limitation of motion of the knee would be less than the 20 percent rating under DC 5311.  It would constitute impermissible pyramiding to award separate evaluations on the basis of limitation of motion, and DC 5311, since both rating contemplated pain and the rating criteria thus overlap.  38 C.F.R. §§ 4.40, 4.45, 4.56; see Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings do not constitute prohibited pyramiding when none of the rating criteria overlap).  Further, even though the record demonstrates the absence of limitation of motion of the left knee, as well as left knee arthritis, the record does not demonstrate x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; thus, a 20 percent rating is not warranted under DC 5003.  38 C.F.R. § 4.71a, DC 5003.   

In reaching the aforementioned conclusion, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment such to provide for fair compensation in this case.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. § 4.40 as well as the holding in DeLuca regarding functional impairment attributable to pain.  In this regard, the evidence reflects that the Veteran has not raised any subjective complaints of pain or weakness associated with his left knee.  Flare-ups have not been reported.  The aforementioned examinations do not indicate any additional limitation of motion due to these factors.  Thus, the evidence does not support assignment of compensable ratings under DCs 5260 or 5261, as the evidence does not reflect that the Veteran has pain and/or weakness that is so disabling to actually or effectively result in flexion limited to 45 degrees or extension limited to 10 degrees, the requirements for compensable ratings under DCs 5260 and 5261.

The Board has considered whether the Veteran could be assigned a separate rating based on the scar on the inside of his left leg.  At the outset, the Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his service connection claim, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  Therefore, as the Veteran filed his claim in September 2007, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision.  

Under the rating criteria in effect from August 2002, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2006).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

In evaluating the Veteran's scar, the Board notes that the scar on the Veteran's inside left leg is deep, as the evidence shows that the lower two inches of the scar is adherent to the bone.  See February 2011 VA examination.  The scar measures 7.5 inches and 2 inches wide, which is not compensable under DC 7801.    

The Veteran's scar is not superficial, as it is adherent to the bone and there is a slight loss of tissue, and does not exceed areas exceeding 144 square inches; therefore, DC 7802 is not for application in this case.  Likewise, DC 7803 is not for application because the Veteran's scar is not superficial or unstable, and DC 7804 is not for application because, the scar is not tender or painful, nor is it superficial.  

The Board has considered the Veteran's scar under DC 7805, for limitation of function of the affected part; however, the evidence does not show limitation of motion of the left knee is affected by the Veteran's scar, as the December 2007, March 2010, and February 2011 VA examinations do not demonstrate any limitation of motion of the Veteran's left knee. 

Therefore, the Board finds there is no basis to award a separate disability rating for a scar associated with the Veteran's service-connected SFW of the left leg under Diagnostic Codes 7801-7805.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

There is no indication that the service-connected condition considered affected employment.  Thus, the issue of whether referral for extraschedular consideration is warranted is not raised.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Even if it were raised, there is no evidence of record that suggest such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  The Veteran has not experience frequent periods of hospitalizations or interference with employment as a result of his service-connected SFW.  Thus, referral for an extraschedular evaluation is not warranted.  


ORDER

Entitlement to a disability evaluation in excess of 20 percent for service-connected shell fragment wound of the left leg, Muscle Group XI, is denied.  


REMAND

When the Veteran's appeal was last before the Board, the Veteran's contentions that his right leg and left ankle/foot disabilities are due to his service-connected SFW were duly noted. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.  

When the Board initially reviewed the claim, it noted that the opinion provided after a December 2007 VA examination was inadequate because the examiner did not address the evidence of record, nor did he offer any diagnosis of a right leg disability or a left foot/ankle disability; however, indicated that he was unable to determine the cause of these disorders without resorting to speculation.  The examiner did not offer any reason as to why an opinion could not be offered.  Thus, another examination addressing the current nature of the right leg and left foot/ankle disabilities, as well as the question of causation and aggravation, was determined to be necessary prior to adjudication.  

Subsequent to the September 2009 remand, regarding the Veteran's claim of a right leg disability, the Veteran was afforded another VA examination in March 2010 after which the examiner diagnosed degenerative joint disease of the right hip and right knee.  While the examiner provided these diagnoses, he indicated that he was unable to determine the cause without resorting to speculation.  The examiner did not offer any reason as to why an opinion could not be offered.  Thus, the Veteran was afforded another VA examination in February 2011, after which the examiner concluded that the Veteran's right leg (right hip and right knee) osteoarthritis condition is due to age relative changes and the accidental trauma to the right ankle, and not due to the service-connected SFW, as the Veteran did not have any significant gait deviation as a result of the service-connected SFW injury, nor did he have any leg length discrepancy that can be attributed to the injury.  The examination is inadequate because the examiner did not address the issue of whether the Veteran's right leg condition has been aggravated (i.e. permanently worsened) by his service-connected SFW.  Thus, another VA examination is warranted.  See Allen, 7, Vet. App. at 439.    

Regarding the Veteran's claim of a left foot/ankle disability, the March 2010 VA examiner concluded that the Veteran does not have any left ankle pathology; thus, he does not have a current left ankle diagnosis.  

Regarding the Veteran's claim of a left foot disability, in his discussion of diagnoses, the February 2011 VA examiner indicated that there is no pathology of the feet.  However, in his opinion discussion, the examiner indicated that the Veteran has a current diagnosis of left foot osteoarthritis.  The Board notes that the record does not contain any x-rays of the Veteran's left foot.  As such, a remand is necessary to clarify whether the Veteran has a current left foot disability, and if so, whether the disability was caused or aggravated by the service-connected SFW.  

The examinations conducted to date are inadequate for adjudication purposes.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, the requested medical examination and opinions must be obtained and the AMC/RO should ensure that all requested development has been undertaken.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature of the right leg disability (to include right hip and right knee), as well as any current left foot disability, if any.  The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated special tests and studies should be conducted.  

Based on the examination and review of the record, the examiner should answer the following questions: 

(i)  Is it at least as likely as not that the Veteran's right hip and/or right knee disabilities have been aggravated (worsened) by the service-connected SFW, Muscle Group XI?  If the Veteran's right hip and/or right knee disorders are aggravated by his service-connected SFW, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right hip and/or right knee disorder before the onset of aggravation. 

(ii)  If a left foot disability is diagnosed, is it at least as likely as not that the Veteran's left foot disorder is caused or aggravated (worsened) by his service-connected SFW, Muscle Group XI disability? If the Veteran's left foot disability was aggravated by his service-connected SFW disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the left foot disorder before the onset of aggravation. 

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any right hip or knee, or left foot disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to provide such an opinion without resort to speculation, he or she should provide a complete rationale as to why such an opinion cannot be provided.  

2.  When the development requested above has been completed, readjudicate the issues on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


